t c summary opinion united_states tax_court george a and laurene s beitel petitioners v commissioner of internal revenue respondent docket no 17769-99s filed date george a and laurene s beitel pro_se robert v boeshaar for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether certain deductions claimed on a schedule c profit or loss from business included with petitioners’ federal_income_tax return should be treated as unreimbursed employee business_expenses the resolution of this issue depends upon whether george a beitel was an independent_contractor or an employee in connection with services he provided as an adjunct professor at certain universities in background some of the facts have been stipulated and are so found petitioners are husband and wife at the time the petition was filed they resided in idaho falls idaho references to petitioner are to george a beitel during in addition to his full time employment as an engineer with the idaho national engineering and environmental laboratory petitioner who holds a ph d degree in physics was also an adjunct professor at idaho state university isu and at the university of idaho uoi collectively the universities petitioner taught at the universities and was compensated for so doing on a course-by-course basis during the spring semester petitioner taught a class in low level radioactive waste at isu during the fall semester petitioner taught a class in systems engineering principles at uoi classes for these courses were conducted on campus in classrooms provided by the universities petitioner prepared for classes and reviewed student assignments from his home he communicated with and received assignments from his students through e-mail on his home computer and he maintained a website on the internet devoted to his teaching activities at the universities in addition to his course responsibilities as an adjunct professor petitioner also supervised a thesis student anda special topic student at uoi during petitioner communicated with these students primarily through e-mail and various off-campus meeting places all of petitioner’s teaching assignments during were subject_to written contracts between himself and the universities among other things each contract specified the course to be taught or student to be supervised the duration of the assignment and the amount and method of payment each contract also indicated that petitioner would be treated as an employee of the university albeit at least with respect to uoi the contract provided that petitioner enjoyed very limited employee_benefits for each university issued to petitioner a form_w-2 wage and tax statement reflecting the amounts paid to petitioner for his services both forms w-2 classified amounts paid to petitioner as wages each university also withheld social q4e- security fica and federal and state income taxes on the payments petitioners filed a timely joint federal_income_tax return the taxable_income reported on the return takes into account their election to itemize deductions income and deductions attributable to petitioner’s teaching assignments are reported on a schedule c profit or loss from business included with that return the adjustments made in the notice_of_deficiency reflect respondent’s determination that in petitioner performed services for the universities as an employee not as an independent_contractor discussion whether an individual is an employee or an independent_contractor for federal_income_tax purposes is a factual question to be determined with reference to common-law principles of agency see 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir 89_tc_225 affd 862_f2d_751 9th cir the relevant factors in determining the characterization of an employment relationship include the degree of control exercised by the principal over the details of the work which party invests in the facilities - - used in the work the opportunity of the hired party for profit or loss whether the type of work is part of the principal’s regular business the permanency of the relationship between the parties to the relationship whether the principal has the right to discharge the individual whether the principal provides benefits to the hired party typical of those provided to employees and the relationship the parties believe they are creating see nationwide mut ins co v darden supra pincite weber v commissioner supra pincite professional executive leasing inc v commissioner supra pincite the factors are not necessarily weighed equally but according to their significance in the particular case see 980_f2d_857 2d cir matt v commissioner tcmemo_1990_209 see also sec_31_3401_c_-1 employment_tax regs ordinarily the principal’s right to control the manner in which the work is performed is the single most important factor in determining whether there is an employer-employee relationship see 104_tc_140 in this regard petitioners point out that petitioner was free to teach his classes and supervise his thesis and special topic students as he deemed appropriate petitioners also point out that other than the time spent teaching students in the classroom petitioner was required to spend very little -- - time on campus they contend that the universities exercised very little control_over petitioner’s teaching assignments therefore according to petitioners petitioner’s relationship to each university was as an independent_contractor not as an employee a similar argument was advanced by the taxpayer under similar circumstances in potter v commissioner tcmemo_1994_ in that case the taxpayer was an untenured college professor employed on a course-by-course basis the colleges and the taxpayer entered into written contracts that specified the courses to be taught teaching hours location of classes and compensation arrangements the taxpayer considered himself to be an independent_contractor and reported the income and related expenses from his teaching activities on a schedule c the commissioner determined that the taxpayer was an employee of the colleges and accordingly treated the deductions claimed on the schedule c as employee business_expenses the court agreed with the commissioner and rejected the taxpayer’s argument that the colleges did not exert sufficient control_over his teaching activities to render him an employee of the colleges in so doing we stated that where the inherent nature of the job mandates an independent approach a lesser degree of control exercised by the principal may result ina finding of an employer-employee status id citing bilenas v - j- commissioner t c memo see also weber v commissioner supra pincite noting that where professional individuals are involved the control necessarily becomes more tenuous than the control_over nonprofessional employees we concluded that the colleges maintained and exercised sufficient control appropriate to the situation and that the level of control was sufficient to render the taxpayer an employee of the colleges taking into account other common-law factors set forth above we concluded that the taxpayer was an employee of both colleges see also bilenas v commissioner supra finding that an untenured adjunct professor was an employee of a college rather than an independent_contractor in relation to his teaching activities as in potter v commissioner supra we are satisfied in this case that the universities had the authority to exercise and exercised sufficient control_over petitioner’s teaching assignments to support a finding that petitioner was an employee of the universities our conclusion on this point is further supported by the application of other of the common-law factors relevant to such determinations specifically we note the nature of petitioner’s services to the universities as an adjunct professor is consistent with the regular business of each university petitioner’s compensation_for the teaching assignments was set by contract---the risk of loss from under --- - enrollment or profit from excess enrollment rested with the universities petitioner began his relationship with the universities in and he has continued to teach various courses related to his profession at both universities and each written contract expressly provides that petitioner would be treated as an employee accordingly we find that petitioner was an employee of isu and uoi during it follows that expenses related to his teaching activities must be deducted as miscellaneous_itemized_deductions see sec_62 d a respondent’s determination in this regard is therefore sustained reviewed and adopted as the report of the small_tax_case division based on the foregoing decision will be entered for respondent
